Exhibit 10.1

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

@VENTURES V, LLC

THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
@Ventures V, LLC (the “LLC”) effective as of April 17, 2007, is by and among the
persons named on Schedule A attached hereto, each of whom is designated as a
Managing Member or an Associate Member.

WHEREAS, CMG @Ventures Capital Corp. formed the LLC as a limited liability
company pursuant to the Delaware Limited Liability Company Act, by the filing,
on May 14, 2004, in the Office of the Secretary of State of the State of
Delaware, of a Certificate of Formation for the LLC (the “Certificate”); and

WHEREAS, on May 14, 2004, the Managing Member and certain Associate Members
executed and delivered a Limited Liability Company Agreement dated as of May 14,
2004, which agreement, as amended, was amended and restated on January 24, 2006
and has been amended through the date hereof by one amendment thereto (as so
amended, the “Existing Agreement”);

WHEREAS, the Managing Member and the Associate Members desire to amend and
restate in its entirety the Existing Agreement, in order to reflect the
admission of Robert M. Day as an additional Member effective as of the date
hereof, and to modify certain of the provisions of the Existing Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the agreements
hereinafter set forth, the Existing Agreement is hereby amended and restated to
read in its entirety as follows:

ARTICLE I

DEFINITIONS

The following capitalized terms used in this Agreement shall have the respective
meanings ascribed to them below:

“Act” means the Delaware Limited Liability Company Act, in effect at the time of
the initial filing of the Certificate in the Office of the Secretary of State of
the State of Delaware, and as thereafter amended from time to time.

“Affiliate” shall mean, with respect to any specified person or entity, (i) any
person or entity that directly or indirectly controls, is controlled by, or is
under common control with such specified person or entity; (ii) any person or
entity that directly or indirectly controls 10% or more of the outstanding
equity securities of the specified entity or of which the specified person or
entity is directly or indirectly the owner of 10% or more of any class of equity
securities; (iii) any person or entity that is an officer of, director of,
manager of, partner in, or trustee of, or serves in a similar capacity with
respect to, the specified person or entity or of which the specified person or
entity is an officer, director, partner, manager or trustee, or with respect to



--------------------------------------------------------------------------------

which the specified person or entity serves in a similar capacity; or (iv) any
person that is a spouse, mother, father, brother, sister or lineal descendant of
the specified person.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
as it may be amended, supplemented, or restated from time to time.

“Appropriate Amount” has the meaning ascribed thereto in Section 3.01(b).

“Associate Member” shall refer severally to any person named as an Associate
Member in this Agreement and any person who becomes an additional, substitute or
replacement Associate Member as permitted by this Agreement, in such person’s
capacity as an Associate Member of the LLC. “Associate Members” shall refer
collectively to all such persons in their capacities as Associate Members.

“Budget” shall have the meaning ascribed thereto in Section 6.05(a).

“Capital Account” means a separate account maintained for each Member and
adjusted in accordance with Treasury Regulations under Section 704 of the Code.
To the extent consistent with such Treasury Regulations, the adjustments to such
accounts shall include the following:

(i) There shall be credited to each Member’s Capital Account the amount of any
cash actually contributed by such Member to the capital of the LLC, the fair
market value of any property contributed by such Member to the capital of the
LLC, the amount of liabilities of the LLC assumed by the Member or to which
property distributed to the Member was subject, and such Member’s share of the
Net Profits of the LLC and of any items in the nature of income or gain
separately allocated to the Members; and there shall be charged against each
Member’s Capital Account the amount of all cash distributions to such Member,
the fair market value of any property distributed to such Member by the LLC, the
amount of liabilities of the Member assumed by the LLC or to which property
contributed by the Member to the LLC was subject, and such Member’s share of the
Net Losses of the LLC and of any items in the nature of losses or deductions
separately allocated to the Members.

(ii) In the event any interest in the LLC is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest.

“Capital Contribution” means the aggregate amount of cash and the fair market
value (as determined in accordance with Section 6.08 hereof) of any property
contributed to the LLC by a Member.

“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes; provided, however, that (i) the initial
Carrying Value of any asset contributed to the LLC shall be adjusted to equal
its gross fair market value at the time of its contribution and (ii) the
Carrying Values of all assets held by the LLC shall be adjusted to equal their
respective gross fair market values (taking Code Section 7701(g) into account)
upon an election by the LLC to revalue its property in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f). The Carrying Value of any asset whose
Carrying Value was adjusted

 

- 2 -



--------------------------------------------------------------------------------

pursuant to the preceding sentence thereafter shall be adjusted in accordance
with the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

“Cause” shall mean, in connection with the termination of the Associate Member’s
relationship with the Employer:

(a) indictment of the Associate Member for commission, conviction of, or plea of
nolo contendere to (A) a felony, whether or not business related, which may
injure the business or reputation of the Employer or any of its Affiliates, or
(B) a crime of moral turpitude;

(b) the Associate Member’s theft, embezzlement of assets of, or other financial
fraud against, the Employer or any of its Affiliates;

(c) a material breach of any agreement between the Associate Member, on the one
hand, and the Employer and/or any of its Affiliates (as that term is defined in
clauses (i) and (ii) of the definition of “Affiliate” contained herein), on the
other hand, including, without limitation, this Agreement, which breach is not
cured within 30 days after written notice of such breach is given to the
Associate Member by the Employer or any of Employer’s Affiliates;

(d) the willful and continued failure by the Associate Member to substantially
perform his or her duties (other than as a result of incapacity due to physical
or mental illness), which failure is not cured within 30 days after written
notice of such breach is given to the Associate Member by Employer;

(e) misappropriation for personal use by the Associate Member of any material
asset or business opportunity of the Employer or any of its Affiliates (as that
term is defined in clauses (i) and (ii) of the definition of “Affiliate”
contained herein); or

(f) willful misconduct of the Associate Member which adversely affects the
business of the Employer or any of its Affiliates (as that term is defined in
clauses (i) and (ii) of the definition of “Affiliate” contained herein).

The matters described in clauses (d) and (f) above shall be determined by CMGI,
acting in good faith, prior to, or within 10 days following, the termination of
the Associate Member’s employment.

“Certificate” means the Certificate of Formation creating the LLC, as it may,
from time to time, be amended in accordance with the Act.

“CMGI” means CMGI, Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Employer” shall mean, for any Associate Member, CMGI or any of its Affiliates
that employs the Associate Member on a full-time basis. For purposes of this
Agreement, a Portfolio Company shall not constitute an Affiliate of any of the
LLC or CMGI (and an Associate Member shall not be deemed to be employed by an
Employer if such Associate Member is employed by a Portfolio Company).

 

- 3 -



--------------------------------------------------------------------------------

“Event of Forfeiture” shall mean and shall be deemed to have occurred with
respect to an Associate Member in the event that there occurs with respect to
such Associate Member a Separation Event.

“Follow-on Investment” shall mean an Investment in securities of a Portfolio
Company in which the LLC owns securities or debt instruments.

“Former Associate Member” shall mean any person holding an interest in the LLC
as an Associate Member as to whom a Separation Event has occurred.

“Invested Capital” means, at any point in time, for the Managing Member, the
excess of (i) the aggregate amount of the Capital Contributions of the Managing
Member over (ii) the aggregate amount distributed to such Member pursuant to
Section 4.01(b)(i).

“Investment” means an investment in a Portfolio Company made by the LLC,
including without limitation a Follow-on Investment. The term “Investment” shall
include any short-term investments, if any, made by the LLC.

“Investment Receipts” shall mean, the amount of any cash and the fair market
value (as determined in accordance with Section 6.08 hereof) of any property
received by the LLC with respect to Investments and any cash and the fair market
value (as determined in accordance with Section 6.08 hereof) of any property
received by the LLC in accordance to Section 6.06(a) hereof with respect to any
Portfolio Company. For this purpose, any Investment held by the LLC shall be
considered to give rise to an Investment Receipt at the time it is distributed
to the Members.

“LLC” means the limited liability company formed pursuant to the Certificate and
this Agreement, as it may from time to time be constituted and amended.

“Majority in Interest of the Associate Members” means, with respect to a
particular action or matter, Associate Members whose Percentage Interests equal
a majority of the Percentage Interests of all Associate Members then entitled to
vote on the action.

“Managing Member” shall refer severally to any person named as a Managing Member
in this Agreement and any person who becomes an additional, substitute or
replacement Managing Member as permitted by this Agreement, in such person’s
capacity as a Managing Member of the LLC. “Managing Members” shall refer
collectively to all such persons in their capacities as Managing Members.

“Marketable Securities” means securities of the LLC (i) that are freely
tradeable pursuant to a registration under the Securities Act, or an exemption
therefrom, (ii) that immediately after giving effect to their distribution will
not be subject to any contractual restriction on transfer or restrictions on
transfer imposed by applicable laws, (iii) that will be traded on a national
securities exchange or reported on the Nasdaq Stock Market of Securities Dealers
Automated Quotation System, and (iv) that may be sold without regard to volume
or other limitations.

“Member” shall refer severally to any person named as an Associate Member or
Managing Member in this Agreement and any person who becomes an additional,
substitute or

 

- 4 -



--------------------------------------------------------------------------------

replacement Associate or Managing Member as permitted by this Agreement, in such
person’s capacity as a Member of the LLC. “Members” shall refer collectively to
all such persons in their capacities as Members.

“Net Investment Receipts” shall mean, with respect to any particular Investment,
the excess of all Investment Receipts of the LLC with respect to such Investment
over the sum (i) the aggregate amount of the unreimbursed third party
transaction costs, if any, associated with the realization of such Investment
Receipts, including without limitation, brokerage commissions, finders fees, and
attorneys fees, investment banking fees and accountants fees and (ii) such
reserves as may be reasonably established by the Managing Member (and the LLC
shall be permitted to dispose of Marketable Securities to the extent necessary
to fund any such reserves), provided that no such reserves shall be established
for payment of expenses of the types included in the Budget described in
Section 6.05. Amounts released from the reserves described in clause (ii) of the
preceding sentence shall be considered to be Investment Receipts attributable to
the same Investments which produced the Investment Receipts originally used to
fund such reserves in proportion of the respective gross amounts of Investment
Receipts from Investments used to fund such reserves at any time since the
inception of the LLC.

“Net Profits” and “Net Losses” mean the taxable income or loss, as the case may
be, for a period as determined in accordance with Code Section 703(a) computed
with the following adjustments:

(i) Items of gain, loss, and deduction shall be computed based upon the Carrying
Values of the LLC’s assets (in accordance with Treasury Regulation Sections
1.704-1(b)(2)(iv)(g) and/or 1.704-3(d)) rather than upon the assets’ adjusted
bases for federal income tax purposes;

(ii) Any tax-exempt income received by the LLC shall be included as an item of
gross income;

(iii) The amount of any adjustments to the Carrying Values of any assets of the
LLC pursuant to Code Section 743 shall not be taken into account except to the
extent provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(m);

(iv) Any expenditure of the LLC described in Code Section 705(a)(2)(B)
(including any expenditures treated as being described in Section 705(a)(2)(B)
pursuant to Treasury Regulations under Code Section 704(b)) shall be treated as
a deductible expense;

(v) The amount of items of income, gain, loss or deduction specially allocated
to any Members pursuant to Section 5.02 or Section 5.03 shall not be included in
the computation;

(vi) The amount of any unrealized gain or unrealized loss attributable to an
asset at the time it is distributed in-kind to a Member shall be included in the
computation as an item of income or loss, respectively; and

 

- 5 -



--------------------------------------------------------------------------------

(vii) The amount of any unrealized gain or unrealized loss with respect to the
assets of the LLC that is reflected in an adjustment to the Carrying Values of
the LLC’s assets pursuant to clause (ii) of the definition of “Carrying Value”
shall be included in the computation as items of income or loss, respectively.

“Percentage Interest” means the Percentage Interest of each Member as specified
on Schedule A hereto, as such Percentage Interest may be adjusted from time to
time in accordance with this Agreement.

“Performance Cause” means, in the case of the termination of an Associate
Member’s employment by Employer without Cause, that such termination of
employment has followed receipt by such Associate Member of notice (which notice
need not be in writing) from the Technology Committee of CMGI that the
Technology Committee has concerns about such Associate Member’s performance,
which performance concerns have not, in the good faith determination of a
majority in number of the members of the Technology Committee, been remedied by
such Associate Member within 30 days following receipt of such notice.

“Permitted Transferee” means (A) any Member; (B) any spouse, parent, lineal
descendant (including a natural or adopted child, grandchild, etc.), brother,
sister, or spouse of a brother or sister of a Member; (C) any trust, corporation
or partnership or other entity in which any Member and/or one of the persons
designated in clause (B) is a principal, beneficiary, majority stockholder,
member or limited or general partner with an aggregate interest in profits and
losses of greater than fifty percent; (D) grantors or beneficiaries of a trust
which is (or of which the trustees thereof are, in their capacities as trustees)
a Member; or (E) charitable foundations created or primarily endowed by a Member
or a member of his or her family.

“Portfolio Company” means the issuer of any security in which the LLC has
invested, other than issuers in which the LLC has made short-term investments
pending the making of long-term investments.

“Pre-2007 Amount” means an amount agreed upon by the Members as set forth in the
records of the LLC.

“Pre-2007 Percentage Interest” means the Pre-2007 Percentage Interest of each
Member as specified on Schedule A hereto, as such Pre-2007 Percentage Interest
may be adjusted from time to time in accordance with this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Separation Event “ shall mean and shall be deemed to have occurred in the event
that:

(w) an Associate Member dies or becomes mentally or physically disabled (as
determined by a physician selected by the Managing Member) or a conservator or
guardian is appointed for the benefit of any Associate Member or his property;

 

- 6 -



--------------------------------------------------------------------------------

(x) the employment of such Associate Member with the Employer is terminated by
such Member voluntarily (subject to clause (z) below), or for any reason other
than the reasons specified in clauses (w), (y) or (z) of this definition; or

(y) the employment of such Associate Member with the Employer is terminated by
the Employer without Cause and without Performance Cause; or

(z) the employment of such Associate Member with the Employer is (A) terminated
by the Employer with Cause, or (B) terminated by the Associate Member
voluntarily, following which termination it is determined, in good faith, by
CMGI within 10 days following such termination, that there was Cause to
terminate such Member (any of the foregoing, a “Clause Z Event”).

“Target Balance” means, for each Member at any point in time, either (i) a
positive amount equal to the net amount, if any, the Member would be entitled to
receive or (ii) a negative amount equal to the net amount the Member would be
required to pay or contribute to the LLC or to any third party, assuming, in
each case, that (A) the LLC sold all of its assets for an aggregate purchase
price equal to their aggregate Carrying Value; (B) all liabilities of the LLC
were paid in accordance with their terms from the amounts specified in clause
(A) of this sentence; (C) any Member that was obligated to contribute any amount
to the LLC pursuant to this Agreement or otherwise (including the amount a
Member would be obligated to pay to any third party pursuant to the terms of any
liability or pursuant to any guaranty, indemnity or similar ancillary agreement
or arrangement entered into in connection with any liability of the LLC)
contributed such amount to the LLC; (D) all liabilities of the LLC that were not
completely repaid pursuant to clause (B) of this sentence were paid in
accordance with their terms from the amounts specified in clause (C) of this
sentence; and (E) the balance, if any, of any amounts held by the LLC was
distributed in accordance with Section 4.01(b) hereof.

“Vested Percentage” means for any Associate Member, a fraction (expressed as a
percentage) the numerator of which is the number of consecutive whole calendar
quarters (three consecutive whole calendar months) that have elapsed between
such Associate Member’s Vesting Commencement Date and the date of determination
and the denominator of which is 20; provided that:

(i) in no event shall an Associate Member’s Vested Percentage exceed 100%, and

(ii) upon the occurrence of a Vesting Event, each Associate Member’s Vested
Percentage shall equal 100%.

“Vesting Commencement Date” means, for each Associate Member, the Vesting
Commencement Date specified on Schedule A attached hereto.

“Vesting Escrow” shall have the meaning ascribed thereto in Section 4.02.

 

- 7 -



--------------------------------------------------------------------------------

“Vesting Event” shall mean the occurrence of any of the following:

(i) The adoption of a resolution by the Board of Directors of CMGI to dissolve
or liquidate the LLC or the Managing Member;

(ii) The dissolution of the LLC; and

(iii) The dissolution of CMGI.

ARTICLE II

GENERAL PROVISIONS

2.01 Formation of Limited Liability Company; Foreign Qualification. The Managing
Member formed the LLC as a limited liability company under the Act on May 14,
2004, by the filing of the Certificate in the Office of the Secretary of State
of the State of Delaware. The LLC shall comply, to the extent procedures are
available, with all requirements necessary to qualify the LLC as a foreign
limited liability company in each jurisdiction in which such qualification is
either necessary or appropriate. Each Member shall execute, acknowledge, swear
to and deliver all certificates and other instruments conforming to this
Agreement that are necessary or appropriate to qualify, or, as appropriate, to
continue or terminate the foreign qualification of, the LLC as a limited
liability company in all such jurisdictions in which the LLC may conduct
business.

2.02 Name of the LLC. The name of the LLC is @Ventures V, LLC. The Managing
Member may change the name of the LLC at any time and from time to time. No
Member other than the Managing Member shall have any right or interest in or to
the name “@Ventures” and all rights and interest in such name shall belong
exclusively to the LLC during the term of the LLC, and, upon termination of the
LLC, shall be assigned and transferred to the Managing Member. Each Associate
Member hereby agrees and acknowledges that it shall have no right in or to the
name “@Ventures”, as a result of its interest in the LLC or otherwise.

2.03 Business of the LLC. The general character of the business of the LLC is to
(a) make equity and equity-related investments (including debt and warrants to
purchase equity securities) in business enterprises of all types; (b) manage,
supervise, vote, hold and dispose of such investments, and receive the profits
and losses therefrom; and (c) engage in any activities directly or indirectly
related or incidental thereto which may be lawfully conducted by a limited
liability company formed under the laws of the State of Delaware.

2.04 Place of Business of the LLC; Resident Agent. The address of the principal
place of business of the LLC, and the office at which the LLC will maintain its
records is c/o CMGI, Inc., 1100 Winter Street, Suite 4600, Waltham,
Massachusetts 02451. The LLC’s registered office in Delaware is c/o Corporation
Trust Company, 1209 Orange Street, Wilmington, Delaware, 19810, and the LLC’s
registered agent for service of process in Delaware is Corporation Trust
Company, 1209 Orange Street, Wilmington, Delaware, 19810. The Managing Member,
may at any time and from time to time change the LLC’s principal place of
business, establish additional places of business, and/or change the LLC’s
registered agent or registered office in Delaware, and in each case shall
promptly provide notice of any such actions (identifying all such offices and
agents) to all Members.

 

- 8 -



--------------------------------------------------------------------------------

2.05 Duration of the LLC. The term of the LLC commenced on the date hereof, and
the LLC shall have perpetual existence, unless earlier terminated in accordance
with Article IX hereof.

2.06 Members’ Names and Addresses. The name and address of each Member are set
forth on Schedule A. Additional Members may be admitted in accordance with the
procedures specified in Article VIII. A Member may not resign from the LLC at
any time.

2.07 No Partnership. The LLC is not intended to be a general partnership,
limited partnership or joint venture, and no Member shall be considered to be a
partner or joint venturer of any other Member, for any purposes other than
foreign and domestic federal, state, and local income tax purposes, and this
Agreement shall not be construed to suggest otherwise.

2.08 Title to LLC Property. All property owned by the LLC, whether real or
personal, tangible or intangible, shall be deemed to be owned by the LLC as an
entity, and no Member, individually, shall have any ownership of such property.
The LLC may hold any of its assets in its own name or in the name of its
nominee, which nominee may be one or more trusts. Any property held by a nominee
trust for the benefit of the LLC shall, for purposes of this Agreement, be
treated as if such property were directly owned by the LLC.

2.09 Nature of Member’s Interest. The interests of all of the Members in the LLC
are personal property and shall not, under any circumstances, be considered real
property.

2.10 Investment Representations. Each Member, by execution of this Agreement or
an amendment hereto reflecting such Member’s admission to the LLC, hereby
represents and warrants to the LLC that:

(a) It is acquiring an interest in the LLC for its own account for investment
only, and not with a view to, or for sale in connection with, any distribution
thereof in violation of the Securities Act or any rule or regulation thereunder.

(b) It understands that (i) the interest in the LLC it is acquiring has not been
registered under the Securities Act or applicable state securities laws and
cannot be resold unless subsequently registered under the Securities Act and
such laws or unless an exemption from such registration is available, (ii) such
registration under the Securities Act and such laws is unlikely at any time in
the future and neither the LLC nor the Members are obligated to file a
registration statement under the Securities Act or such laws, and (iii) the
assignment, sale, transfer, exchange, or other disposition of the interests in
the LLC is restricted in accordance with the terms of this Agreement.

(c) It has had such opportunity as it has deemed adequate to ask questions of
and receive answers from representatives of the LLC concerning the LLC, and to
obtain from representatives of the LLC such information which the LLC possesses
or can acquire without unreasonable effort or expense, as is necessary to
evaluate the merits and risks of an investment in the LLC.

(d) It has, either alone or with its professional advisers, sufficient
experience in business, financial and investment matters to be able to evaluate
the merits and risks involved in investing in the LLC and to make an informed
investment decision with respect to such investment.

 

- 9 -



--------------------------------------------------------------------------------

(e) It can afford a complete loss of the value of its investment in the LLC and
is able to bear the economic risk of holding such investment for an indefinite
period.

(f) If it is an entity, (i) it is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) it has full
organizational power to execute and deliver this Agreement and to perform its
obligations hereunder, (iii) its execution, delivery and performance of this
Agreement has been authorized by all requisite action on behalf of the entity,
and (iv) it has duly executed and delivered this Agreement.

(g) In the case of each Associate Member, its interest in the LLC is subject to
vesting and forfeiture, as provided in this Agreement.

ARTICLE III

CAPITAL CONTRIBUTIONS

3.01 Capital Contributions.

(a) The Managing Member shall contribute capital to the LLC, subject to and in
accordance with the provisions of this Section 3.01(a).

(i) As and when the LLC requires capital to make a proposed Investment, the
Associate Members shall provide a notice (which notice may be given in writing
or by electronic mail) to the Managing Member which describes in reasonable
detail (A) the proposed Investment, (B) the aggregate purchase price of such
proposed Investment, (C) the material terms of the proposed Investment, (D) the
unreimbursed expenses, if any, expected to be incurred in connection with such
proposed Investment, and (E) the expected date on which such Investment is
proposed to be made. If any Associate Member or any Affiliate of an Associate
Member owns any direct or indirect interest in any proposed Investment, such
interest shall be described in detail in any such notice. If, and only if, the
Managing Member (acting at the direction of the Technology Committee of the
Board of Directors of CMGI, or such other governing body of CMGI as regularly
makes investment decisions for CMGI (the “Technology Committee”)) approves the
making of such Investment in writing, it shall contribute to the capital of the
LLC the aggregate purchase price specified in the notice, on or before the date
of the anticipated purchase of the Investment. The Managing Member may approve
or disapprove the making of any proposed Investment (including a Follow-on
Investment) in its sole and absolute discretion. If the Managing Member fails to
notify the Associate Members of its decision with respect to the proposed
Investment, it shall be deemed to have disapproved the proposed Investment.

(ii) The Managing Member shall contribute capital to the LLC to the extent
required under Section 6.04(h) below, subject to the limitation stated therein.

(iii) The Managing Member may contribute capital of up to $50,000,000 to the LLC
(and such $50,000,000 shall include amounts contributed pursuant to
Section 6.04(h), if any). For the avoidance of doubt, but subject to
Section 6.04(h), the Members acknowledge that the Managing Member’s decision to
make capital contributions to the LLC will be in the Managing Member’s sole and
absolute discretion.

 

- 10 -



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, in the event that
following dissolution of the LLC and (i) liquidation of all LLC assets and
distributions of the proceeds thereof, and/or (ii) distributions of Investments
in kind, any Associate Member shall have received aggregate distributions
(valuing all distributions in kind for this purpose as of their respective dates
of distribution in accordance with Section 6.08) from the LLC in an amount which
exceeds the Appropriate Amount (as hereinafter defined) for such Associate
Member, such Associate Member shall contribute to the LLC in cash or securities
previously received from the LLC (valued in accordance with Section 6.08 as of
the business day next preceding the date of delivery to the LLC) an amount equal
to such excess. If the LLC is at the time holding any amount in a Vesting Escrow
for such Associate Member, the Managing Member may cause the amount in such
Vesting Escrow to be applied towards the Associate Member’s obligation to pay
the excess over the Appropriate Amount (and shall be permitted to select from
among the assets held in such Vesting Escrow which assets shall be so applied).
Amounts contributed to the LLC by any Associate Member pursuant to this
Section 3.01(b) shall be promptly distributed to the Managing Member.
Thereafter, the LLC will be terminated.

As used herein, the “Appropriate Amount” means with respect to an Associate
Member an amount equal to the amount which such Associate Member would have
received had all distributions from the LLC to the Members been made on the same
date (valuing all distributions of securities for this purpose as of the actual
date of distribution and assuming for this purpose that the distributions to the
Members are made in the same order as the actual distributions to the Members
during the term of the LLC), as follows:

(i) first, to the Managing Member, in an amount equal to the aggregate amount of
the Capital Contributions actually made by it to the LLC;

(ii) second, to the Members in proportion to their respective Pre-2007
Percentage Interests, until an aggregate amount equal to the Pre-2007 Amount
shall have been distributed pursuant to this clause (ii); and

(iii) the balance, to the Members in proportion to their respective Percentage
Interests as of the date of dissolution, but subject to the proviso at the end
of Section 4.01(b) (i.e., no Former Associate Member shall be entitled to
participate in any distributions of Net Investment Receipts with respect to any
Investment (including a Follow-on Investment) made by the LLC after the date of
a Separation Event with respect to such Former Associate Member, with such
amounts being instead distributed to the Managing Member).

(c) The LLC shall maintain written records indicating the amount of capital
contributed by the Managing Member to the LLC.

3.02 No Additional Capital. Except as provided in this Article III and
Section 6.04(h) herein, no Member shall be obligated or permitted to contribute
any additional capital to the LLC. No interest shall accrue on any Capital
Contributions of the LLC, and no Member shall have the right to withdraw or to
be repaid any Capital Contribution made by it or to receive any

 

- 11 -



--------------------------------------------------------------------------------

other payment in respect of its interest in the LLC, including without
limitation as a result of the withdrawal or resignation of such Member from the
LLC, except as specifically provided in this Agreement.

3.03 Event of Forfeiture.

(a) Each Associate Member’s Percentage Interest and Pre-2007 Percentage Interest
in the LLC shall be adjusted upon the occurrence of an Event of Forfeiture with
respect to such Associate Member, as provided in this Section 3.03. In no event
shall the provisions of this Section 3.03 be applicable to the interest of the
Managing Member.

(b) Upon the occurrence of an Event of Forfeiture with respect to an Associate
Member:

(i) If the Event of Forfeiture is not a Clause Z Event, such Associate Member’s
Percentage Interest and Pre-2007 Percentage Interest in the LLC shall, from and
after the date of the Event of Forfeiture, be reduced to the percentages
determined by multiplying such Member’s Percentage Interest and Pre-2007
Percentage Interest immediately prior to the Event of Forfeiture by such
Associate Member’s Vested Percentage determined as of the date of the Event of
Forfeiture, and the Percentage Interest and Pre-2007 Percentage Interest in the
LLC of the Managing Member shall be increased by an aggregate amount equal to
the amount by which the Associate Member’s Percentage Interest and Pre-2007
Percentage Interest are so reduced.

(ii) If the Event of Forfeiture is a Clause Z Event, such Associate Member’s
Percentage Interest and Pre-2007 Percentage Interest shall be reduced to zero,
and the Percentage Interest and Pre-2007 Percentage Interest in the LLC of the
Managing Member shall, from and after the date of the Clause Z Event, be
increased by an aggregate amount equal to the amount by which the Associate
Member’s Percentage Interest and Pre-2007 Percentage Interest are so reduced.

(iii) Any amount held in any Vesting Escrow for the benefit of such Associate
Member shall be forfeited. Amounts so forfeited shall be distributed to the
Managing Member.

(iv) The Associate Member shall not be entitled to any distributions of Net
Investment Receipts with respect to any Investment (including a Follow-on
Investment) made by the LLC after the date of the Event of Forfeiture, and any
distributions of Net Investment Receipts in respect of such Investments which
would otherwise be payable to such Associate Member shall instead be paid to the
Managing Member.

(c) Upon the occurrence of an Event of Forfeiture, the Managing Member shall
amend Schedule A hereto and the records of the LLC to reflect (i) the
modification of the Members’ Percentage Interests and Pre-2007 Percentage
Interests in accordance with this Section 3.03 and (ii) the date of any
Separation Event of an Associate Member. No such amendment shall require the
consent of any other Member.

3.04 Separation Event. Upon the occurrence of any Separation Event with respect
to an Associate Member, such Associate Member (and/or his legal representative,
if applicable)

 

- 12 -



--------------------------------------------------------------------------------

shall have no right to vote on or participate in any decision or matter on or in
which Associate Members are entitled to vote or participate and such Associate
Member (and his or her Percentage Interest) shall be disregarded for all
purposes in determining the number or percentage of Associate Members which
constitute a Majority in Interest of the Associate Members, as applicable, or
the number or percentage of Associate Members entitled to vote on any matter, as
the case may be. Without limiting the foregoing, no Former Associate Member
shall be entitled to vote on any proposed amendment to this Agreement, unless
such proposed amendment specifically and disproportionately adversely affects
such Former Associate Member, provided that any amendment made in order to
effectuate the provisions of Sections 3.03 and 3.04 shall not require the
consent of any Former Member. Following the occurrence of a Separation Event
with respect to an Associate Member, such Associate Member shall not be entitled
to any distributions of Net Investment Receipts with respect to any Investment
(including a Follow-on Investment) made by the LLC after the date of the
Separation Event, and any distributions of Net Investment Receipts in respect of
such Investments which would otherwise be payable to such Associate Member shall
instead be paid to the Managing Member.

ARTICLE IV

DISTRIBUTIONS

4.01 Distribution of Net Investment Receipts and Other Cash Receipts.

(a) Net Investment Receipts of the LLC shall be distributed as realized,
including upon a partial liquidation or partial disposition of an Investment. To
the extent that such Net Investment Receipts consist of (x) Marketable
Securities, or (y) cash realized from the sale or disposition of an Investment,
such Net Investment Receipts shall be distributed to the Members (i) in the case
of Marketable Securities, as soon as reasonably practicable after they become
Marketable Securities, and (ii) in the case of such cash, as soon as reasonably
practicable following receipt by the LLC thereof. Any other receipts of cash or
securities received by the LLC shall be distributed at such times and in such
amounts as the Managing Member may determine in its sole and absolute
discretion. Any non-cash distributions made to the Members shall be valued, as
of the date of distribution, at their respective fair market values, as
determined by the Managing Member in good faith and in a manner consistent with
the valuation procedures contained in Section 6.08.

(b) Subject to the provisions of Sections 4.02 and 9.02(b), Net Investment
Receipts and all other distributions of cash or securities of the LLC shall be
distributed as follows:

(i) First, to the Managing Member, until the Invested Capital has been reduced
to zero; and

(ii) Second, to the Members in proportion to their respective Pre-2007
Percentage Interests, until an aggregate amount equal to the Pre-2007 Amount
shall have been distributed pursuant to this Section 4.01(b)(ii); and

(iii) The balance, if any, to the Members in proportion to their respective
Percentage Interests as of the date of the distribution;

 

- 13 -



--------------------------------------------------------------------------------

provided, however, that an Associate Member with respect to whom a Separation
Event has occurred shall not be entitled to any distributions of Net Investment
Receipts with respect to any Investment (including a Follow-on Investment) made
by the LLC after the date of the Separation Event, and any distributions of Net
Investment Receipts in respect of such Investments which would otherwise be
payable to such Associate Member shall instead be paid to the Managing Member.

4.02 Vesting Escrow.

(a) Notwithstanding the provisions of Section 4.01 above, the LLC shall
distribute to each Associate Member on the date of any distribution (a
“Distribution”) only that portion of any Net Investment Receipts to which he is
entitled which is equal to his Vested Percentage of such amount. Any portion of
any Distribution which is not distributed as a result of the operation of this
Section 4.02(a) shall be held in escrow by the LLC, in accordance with this
Section 4.02. Any escrow established pursuant to this Section 4.02 is herein
referred to as a “Vesting Escrow.” Subject to Section 3.03, (i) on the last day
of each calendar quarter, one-twentieth of the amount of the original
Distribution shall be disbursed from such Vesting Escrow to such Associate
Member, (ii) upon the occurrence of an Event of Forfeiture with respect to such
Associate Member, all amounts then held in such Vesting Escrow shall be
distributed to the Managing Member; and (iii) subject to Section 3.01(b) with
respect to amounts held in a Vesting Escrow which may be applied towards the
Associate Member’s capital contribution obligation in connection with a
dissolution or impending dissolution of the LLC, upon the occurrence of a
Vesting Event with respect to such Associate Member, all amounts then held in
such Vesting Escrow shall be distributed to such Associate Member.

(b) The interest of the Managing Member shall not be subject to the provisions
of this Section 4.02, and it shall at all times be entitled to receive 100% of
any distributions of Net Investment Receipts allocable to it pursuant to and in
accordance with Section 4.01.

(c) Each of the Associate Members hereby agrees and acknowledges that (i) for
all purposes, but subject to the terms of this Agreement, he shall be deemed to
be the legal owner of the assets held in a Vesting Escrow established for him
and (ii) as a result of the operation of this Section 4.02, an Associate Member
may be allocated Net Profits or Net Losses of the LLC without corresponding
distributions of Net Investment Receipts.

(d) Each Associate Member is authorized to and may (but shall not be required
to) invest cash amounts that are held in a Vesting Escrow for such Associate
Member in short-term investments pending distribution of such amounts to such
Associate Member. Any income earned with respect to such investments shall be
deposited into the Vesting Escrow and shall be released at the same time and in
the same proportions as the underlying cash amount is released.

(e) As a result of this Section 4.02, there may be held in a Vesting Escrow
securities which would otherwise have been distributed to such Associate Member.
The Associate Member shall be entitled to vote all such securities. The
Associate Member shall be entitled to transfer or sell any such securities for a
cash purchase price no less than the fair value of such securities (as
determined as of the date of the proposed sale by the Managing Member in

 

- 14 -



--------------------------------------------------------------------------------

accordance with Section 6.08) prior to their distribution to the Associate
Member from the Vesting Escrow in accordance with this Section 4.02, provided
that the proceeds of any such sale or transfer shall be deposited into the
Vesting Escrow and shall be subject to this Agreement as if originally held
pursuant to this Agreement, and released in accordance with Section 4.02(a)
above at the same time such property would have been released from such Vesting
Escrow. Dividends earned on and other distributions with respect to securities
held in a Vesting Escrow shall be deposited into the Vesting Escrow and released
at the same time and in the same proportions as the underlying securities are
released.

In addition, the LLC may, at the request and on behalf of any Associate Member,
engage in hedging activities with respect to securities held in the Vesting
Escrow of such Associate Member, provided that (i) a Majority in Interest of the
Associate Members approves in advance any such hedging activities; (ii) the
Associate Member for whose benefit the hedging activities were undertaken bears
all of the costs incurred in connection with such activities and indemnifies the
LLC in writing with respect to any costs or losses incurred by the LLC in
connection with any such activities; and (iii) the securities held in such
Associate Member’s Vesting Escrow may not be used to settle any “hedged”
position until such time as such securities are released to such Associate
Member from such Vesting Escrow. In no event shall the Managing Member or the
LLC bear any of the costs associated with any hedging activities permitted by
this paragraph.

(f) Amounts held in escrow pursuant to this Section 4.02 shall be irrevocably
forfeited by an Associate Member from and after the date of any Event of
Forfeiture with respect to such Associate Member.

(g) For purposes of maintaining the Capital Accounts of the Members and
computing and allocating Net Profits, Net Losses and all items thereof pursuant
to this Agreement, the amount of any Distribution retained and credited to the
Vesting Escrow of an Associate Member shall be considered to have been actually
distributed to such Associate Member at the time so credited. As a result, all
items of Net Profits and Net Losses attributable to such Member’s Vesting Escrow
shall be considered to be realized directly by such Associate Member, all
amounts disbursed to such Associate Member shall not be treated as
Distributions, and all amounts disbursed to the Managing Member or used to
satisfy the capital contribution obligation of the Associate Member shall be
treated as having been contributed to the LLC by the Associate Member on the
date so disbursed or used.

4.03 Certain Payments to the Internal Revenue Service Treated as Distributions.
Notwithstanding anything to the contrary herein, to the extent that the LLC is
required (as determined in the discretion of the Managing Member), or elects,
pursuant to applicable law, either (i) to pay tax (including estimated tax) on a
Member’s allocable share of LLC items of income or gain, whether or not
distributed, or (ii) to withhold and pay over to the tax authorities any portion
of a distribution otherwise distributable to a Member, the LLC may pay over such
tax or such withheld amount to the tax authorities, and such amount shall be
treated as a distribution to such Member at the time it is paid to the tax
authorities. In the event that the amount paid (or paid over) to the tax
authorities on behalf of a Member exceeds the amount that would have been
distributed to such Member absent such tax obligation, such excess shall be
treated as a demand loan from the LLC to such Member, which loan shall bear
interest at the prime rate announced from time to time by The Wall Street
Journal, until paid in full.

 

- 15 -



--------------------------------------------------------------------------------

4.04 Distributions in Kind. A Member, regardless of the nature of his
contribution to the LLC, shall have no right to demand or receive any
distribution from the LLC in any form other than cash, provided that, with
respect to Net Investment Receipts in the form of Marketable Securities, the LLC
shall make distributions to the Members in the form of such Marketable
Securities. Any Member entitled to any interest in such assets shall, unless
otherwise determined by the Members, receive separate assets of the LLC and not
an interest as a tenant-in-common with other Members so entitled in any asset
being distributed.

ARTICLE V

ALLOCATION OF PROFITS AND LOSSES

5.01 Basic Allocations.

(a) Net Profits and Net Losses of the LLC for any fiscal period shall be
allocated among the Members in such proportions and in such amounts as may be
necessary so that following such allocations, the Capital Account balance of
each Member equals such Member’s then Target Balance.

(b) If the amount of Net Profits or Net Losses allocable to the Members pursuant
to Section 5.01(a) for a period is insufficient to allow the Capital Account
balance of each Member to equal such Member’s Target Balance, such Net Profits
or Net Losses shall be allocated among the Members in such a manner as to
decrease the differences between the Members’ respective Capital Account
balances and their respective Target Balances in proportion to such differences.

5.02 Allocations of Nonrecourse Deductions and Minimum Gain. Notwithstanding the
provisions of Section 5.01, if at any time the LLC incurs any “nonrecourse debt”
(i.e., debt that is treated as nonrecourse for purposes of Treasury Regulation
Section 1.1001-2), the following provisions will apply notwithstanding anything
to the contrary expressed elsewhere in this Agreement:

(a) “Nonrecourse deductions” (as defined in Treasury Regulation Sections
1.704-2(b) and (c)) other than deductions attributable to “partner nonrecourse
debt” (as defined in Treasury Regulation Section 1.704-2(b)(4)) shall be
allocated to the Members in proportion to their respective Percentage Interests;

(b) Nonrecourse deductions attributable to partner nonrecourse debt shall be
specially allocated to the Member or Members that bear the economic risk of loss
associated with the debt;

(c) If in any year there is a net decrease in “partnership minimum gain” (as
defined in Treasury Regulation Section 1.704-2(d)) or “partner nonrecourse debt
minimum gain” (as defined in Treasury Regulation Section 1.704-2(i)(3), Members
will be specially allocated items of income or gain for such year (and/or
subsequent years to the extent necessary) in accordance with the “minimum gain
chargeback” provisions of Treasury Regulation Section 1.704-2(f) and/or Treasury
Regulation Section 1.704-2(i)(5).

 

- 16 -



--------------------------------------------------------------------------------

(d) The aggregate selling price of the assets of the LLC referenced in clause
(A) of the definition of “Target Balance” shall be increased by the amount of
any “partnership minimum gain” or “partner nonrecourse debt minimum gain.”

(e) For purposes of Sections 5.01 and 5.03, each Member’s Capital Account
balance shall be increased by the Member’s share of minimum gain and of partner
nonrecourse debt minimum gain.

5.03 Overriding Allocations of Net Profits and Net Losses. Notwithstanding the
provisions of Section 5.01 above, but subject to the provisions of Section 5.02
above, the following allocations shall be made:

(a) Items of income or gain (computed with the adjustments contained in the
definition of “Net Profits and Net Losses”) for any taxable period shall be
allocated to the Members in the manner and to the extent required by the
“qualified income offset” provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d).

(b) In no event shall Net Losses of the LLC be allocated to a Member if such
allocation would cause or increase a negative balance in such Member’s Capital
Account (determined for purposes of this Section 5.03(b) only, by increasing the
Member’s Capital Account balance by (i) the amount the Member is obligated to
restore to the LLC pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(c)
and (ii) such Member’s share of “minimum gain” and of “partner nonrecourse debt
minimum gain” as determined pursuant to Treasury Regulation Sections 1.704-2(g)
and 1.704-2(i)(5), respectively).

(c) Except as otherwise provided herein or as required by Code Section 704, for
tax purposes, all items of income, gain, loss, deduction or credit shall be
allocated to the Members in the same manner as are Net Profits and Net Losses;
provided, however, that if the Carrying Value of any property of the LLC differs
from its adjusted basis for tax purposes, then items of income, gain, loss,
deduction or credit related to such property for tax purposes shall be allocated
among the Members so as to take account of the variation between the adjusted
basis of the property for tax purposes and its Carrying Value in the manner
provided for under Code Section 704(c).

5.04 Timing of Allocations. Allocations of Net Profits, Net Losses and other
items of income, gain, loss and deduction pursuant to this Article V shall be
made for each fiscal year of the LLC as of the end of such fiscal year;
provided, however, that if the Carrying Value of the assets of the LLC are
adjusted in accordance with clause (ii) of the definition of “Carrying Value,”
the date of such adjustment shall be considered to be the end of a fiscal year
for purposes of computing and allocating such Net Profits, Net Losses and other
items of income, gain, loss and deduction.

5.05 Allocations Upon Transfer or Admission. In the event that a Member acquires
an interest in the LLC either by transfer from another Member or by acquisition
from the LLC, the LLC shall close its books as of the date of the acquisition
and Net Profits, Net Losses and similar items computed for the portion of the
year ending on the date of the acquisition shall be allocated among the Members
without regard to such acquisition, and Net Profits, Net Losses and similar
items computed for the portion of the year commencing on the day following the
date of the

 

- 17 -



--------------------------------------------------------------------------------

acquisition shall be allocated among the Members taking into account such
acquisition. For purposes of this Section 5.04, any modifications to an
Associate Member’s or Managing Member’s Percentage Interest and/or Pre-2007
Percentage Interest shall be treated as if a Member acquired or disposed of (as
applicable) an interest in the LLC.

ARTICLE VI

MANAGEMENT

6.01 Management of the LLC.

(a) Subject to the provisions of this Agreement and the Act, all powers shall be
exercised by or under the authority of, and the business and affairs of the LLC
shall be controlled by the Members.

(b) Except to the extent that this Agreement specifically provides otherwise,
all decisions respecting any matter set forth herein or otherwise affecting or
arising out of the conduct of the business of the LLC, shall be made exclusively
by the Managing Member, and any decision which, pursuant to the terms of this
Agreement is to be taken or approved by the Members, shall be taken by the
Managing Member, acting alone. The Associate Members shall have no right to vote
on or participate in any matter or decision or to otherwise manage the business
of the LLC, except to the extent expressly provided in this Agreement.

(c) Subject to the foregoing, the Managing Member shall have the exclusive right
and full authority to manage, conduct and operate the LLC business.
Specifically, but not by way of limitation, the Managing Member shall be
authorized, for and on behalf of the LLC:

(i) to borrow money, to issue evidences of indebtedness and to guarantee the
debts of others for whatever purposes they may specify, and, as security
therefor, to pledge or otherwise encumber the assets of the LLC, provided that
any such borrowings, indebtedness and guarantees are reasonably related to the
conduct of the business of the LLC;

(ii) to cause to be paid on or before the due date thereof all amounts due and
payable by the LLC to any person or entity;

(iii) to employ such agents, employees, managers, accountants, attorneys,
consultants and other persons necessary or appropriate to carry out the business
and affairs of the LLC, whether or not any such persons so employed are Members
or are affiliated or related to any Member, and to pay such fees, expenses,
salaries, wages and other compensation to such persons as the Members shall in
their sole discretion determine;

(iv) to pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise, upon such terms as it may determine and upon such evidence
as it may deem sufficient, any obligation, suit, liability, cause of action or
claim, including taxes, either in favor of or against the LLC;

(v) to pay any and all fees and to make any and all expenditures which the
Managing Member, in its discretion, deems necessary or appropriate in connection
with the organization of the LLC, and the carrying out of its obligations and
responsibilities under this or any other Agreement;

 

- 18 -



--------------------------------------------------------------------------------

(vi) to invest the assets of the LLC, and to lease, sell, finance, refinance or
dispose of all or any portion of the LLC’s property, provided that the LLC shall
not make any Investment or Follow-on Investment which has not been recommended
by a Majority in Interest of the Associate Members;

(vii) to cause the LLC to make or revoke any of the elections referred to in
Sections 108, 704, 709, 754 or 1017 of the Code or any similar provisions
enacted in lieu thereof, or in any other Section of the Code;

(viii) to establish and maintain reserves for such purposes and in such amounts
as it deems appropriate from time to time;

(ix) to pay all organizational expenses and general and administrative expenses
of the LLC;

(x) to deal with, or otherwise engage in business with, or provide services to
and receive compensation therefor from, any person who has provided or may in
the future provide any services to, lend money to, sell property to, or purchase
property from the LLC, including without limitation, a Member;

(xi) to engage in any kind of activity and to perform and carry out contracts of
any kind necessary to, or in connection with, or incidental to the
accomplishment of the purposes of the LLC;

(xii) to cause to be paid any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the assets of the LLC, unless the same
are contested by the Managing Member;

(xiii) to exercise all powers and authority granted by the Act to members,
except as otherwise specifically provided in this Agreement; and

(xiv) to exercise all other rights, powers, privileges and other incidents of
ownership with respect to the interest of the LLC in each Portfolio Company.

(d) The Managing Member is authorized to execute, deliver and file on behalf of
the LLC any documents to be filed with the Secretary of State of the State of
Delaware. The signature of one Managing Member (if at any time there is more
than one Managing Member) on any agreement, contract, instrument or other
document shall be sufficient to bind the LLC in respect thereof and conclusively
evidence the authority of such Managing Member and the LLC with respect thereto,
and no third party need look to any other evidence or require the joinder or
consent of any other party.

(e) The Associate Members who have been designated in writing by the Managing
Member as “Managing Directors” (as of the date hereof Peter H. Mills and Marc D.
Poirier) (other than any Former Associate Members) shall be granted the
authority to act on

 

- 19 -



--------------------------------------------------------------------------------

behalf of the LLC with respect to making and managing each Investment of the LLC
(including but not limited to voting securities held in such Investment) at the
time the Managing Member approves such Investment pursuant to Section 3.01(a),
and such authority shall be specified in the resolution of the Managing Member
approving such Investment.

6.02 Tax Matters Partner. The Managing Member, or such other Member as the
Managing Member may designate, shall be the tax matters partner for the LLC
pursuant to Code Sections 6221 through 6231.

6.03 Liability of the Members; Exculpation.

(a) No Member shall be liable to the LLC or any other Member for any act or
omission taken by the Member in good faith and in a manner reasonably believed
to be within the scope of the authority conferred on the Member by this
Agreement; provided that such act or omission is not in violation of this
Agreement and does not constitute gross negligence, willful misconduct, fraud or
a willful violation of law by the Member. No Member shall be liable to the LLC
or any other Member for any action taken by any other Member, nor shall any
Member (in the absence of gross negligence, willful misconduct, fraud or a
willful violation of law by the Member) be liable to the LLC or any other Member
for any action of any employee or agent of the LLC provided that the Member
shall have exercised appropriate care in the selection and supervision of such
employee or agent.

(b) Except as otherwise provided by the Act, the debts, obligations and
liabilities of the LLC, whether arising in contract, tort or otherwise, shall be
solely the debts, obligations and liabilities of the LLC, and no Member shall be
obligated personally for any such debt, obligation or liability of the LLC
solely by reason of being a Member.

(c) The liability of the Members for the losses, debts and obligations of the
LLC shall be further limited to their capital contributions; provided, however,
that under applicable law, the Members may under certain circumstances be liable
to the LLC to the extent of previous distributions made to them in the event
that the LLC does not have sufficient assets to discharge its liabilities.

(d) A Member shall be fully protected in relying in good faith upon the records
of the LLC and upon such information, opinions, reports or statements presented
to the Member by any third party professional as to matters the Member
reasonably believes are within such third party’s professional or expert
competence.

(e) The Members’ respective obligations to each other are limited to the express
obligations described in this Agreement, which obligations the Members shall
carry out with ordinary prudence and in a manner characteristic of business
persons in similar circumstances. To the fullest extent permitted by the Act and
other applicable law, no Member shall be a fiduciary of, or have any fiduciary
duties or obligations to, the other Members in connection with the LLC or this
Agreement or such Member’s performance of its obligations under this Agreement,
and each Member hereby waives to the fullest extent permitted by the Act and
other applicable law any rights it may have to claim any breach of any standard
of care or duty (fiduciary or other) under this Agreement or in connection with
the LLC.

 

- 20 -



--------------------------------------------------------------------------------

6.04 Indemnification.

(a) Each Member and its respective partners, agents, employees and Affiliates
(the “Indemnitees”) shall be and hereby are (i) indemnified and held harmless by
the LLC and (ii) released by the other Members from and against any and all
claims, demands, liabilities, costs, expenses, damages, losses, suits,
proceedings and actions for which such Indemnitee has not otherwise been
reimbursed (collectively, “Liabilities”), whether judicial, administrative,
investigative or otherwise, of any nature whatsoever, known or unknown,
liquidated or unliquidated, that may accrue to the LLC or any other Member or in
which any of the Indemnitees may become involved, as a party or otherwise,
arising out of the conduct of the business or affairs of the LLC by the
respective Indemnitee or otherwise relating to this Agreement, including without
limitation, in connection with the Indemnitee’s service at the request or with
the authorization of the Managing Member as a board member, officer or employee
of any Portfolio Company, provided that an Indemnitee shall not be entitled to
indemnification or release hereunder if it shall have been determined by (i) in
the case of the Managing Member or an Indemnitee claiming by or through the
Managing Member, final adjudication by a court of competent jurisdiction, or
(ii) in the case of any Associate Member or an Indemnitee claiming by or through
the Associate Member, the Managing Member acting in good faith, that (x) such
person did not act in good faith and in a manner such person reasonably believed
to be in, or not opposed to, the best interests of the LLC and, in the case of a
criminal proceeding, had reasonable cause to believe that its conduct was
unlawful, or (y) such Liabilities shall have arisen from a violation of this
Agreement or the gross negligence, willful misconduct, fraud or willful
violation of law by such Indemnitee, or actions of such Indemnitee outside the
scope of and unauthorized by this Agreement.

(b) Promptly after receipt by any Member from any third party of notice of any
demand, claim or circumstance that would reasonably be expected to give rise to
a claim or the commencement (or threatened commencement) of any action,
proceeding or investigation (an “Asserted Liability”) that could reasonably be
expected to result in any loss, damage or claim with respect to which the Member
might be entitled to indemnification from the LLC under Section 6.04(a), the
Member shall give notice thereof (the “Claims Notice”) to the Managing Member;
provided, however, that a failure to give such notice shall not prejudice the
Member’s right to indemnification hereunder except to the extent that the LLC is
actually prejudiced thereby. The Claims Notice shall describe the Asserted
Liability in such reasonable detail as is practicable under the circumstances,
and shall, to the extent practicable under the circumstances, indicate the
amount (estimated, if necessary) of the loss or damage that has been or may be
suffered by the Member.

(c) The LLC may elect to compromise or defend, at its own expense and by its own
counsel, any Asserted Liability; provided, however, that if the named parties to
any action or proceeding include (or could reasonably be expected to include)
both the LLC and a Member, or more than one Member, and the LLC is advised by
counsel that representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the Member may
engage separate counsel at the expense of the LLC (subject to the Member’s
obligation to reimburse the LLC if it is ultimately determined that the Member
is not entitled to indemnification in accordance with this Section 6.04). If the
LLC elects to compromise or defend such Asserted Liability, it shall within
twenty (20) business days

 

- 21 -



--------------------------------------------------------------------------------

(or sooner, if the nature of the Asserted Liability so requires) notify the
Member of its intent to do so, and the Member shall cooperate, at the expense of
the LLC, in the compromise of, or defense against, such Asserted Liability. If
the LLC elects not to compromise or defend such Asserted Liability, fails to
notify the Member of its election as herein provided, contests its obligation to
provide indemnification under this Agreement, or fails to make or ceases making
a good faith and diligent defense, the Member may defend, compromise or pay such
Asserted Liability in accordance with the provisions of Section 6.04(d) below.
Except as set forth in the preceding sentence, neither the LLC nor the Managing
Member may settle or compromise any claim against a Member over the objection of
such Member; provided, however, that consent to settlement or compromise shall
not be unreasonably withheld. In any event, the LLC and/or the Member may
participate at their own expense, in the defense of such Asserted Liability. If
the Member chooses to defend any claim, the LLC shall make available to the
Member any books, records or other documents within its control that are
necessary or appropriate for such defense, all at the expense of the LLC.

(d) If the LLC elects not to compromise or defend an Asserted Liability, or
fails to notify the Member of its election as herein provided, contests its
obligation to provide indemnification, or fails to make or ceases making a good
faith and diligent defense, then the Member shall be entitled to assume the
defense and all expenses (including legal fees) incurred by a Member in
defending any Asserted Liability shall promptly be advanced by the LLC prior to
the final disposition of such claim, demand, action, suit or proceeding
following receipt by the LLC of an undertaking by or on behalf of the Member to
repay such amount if it shall be determined that the Member is not entitled to
be indemnified as authorized in Section 6.04(a) hereof.

(e) The termination of any proceeding by settlement shall not, of itself, create
a presumption that the Indemnitee did not act in good faith and in a manner that
such person reasonably believed to be in the best interests of the LLC or that
the Indemnitee did not have reasonable cause to believe that its conduct was
lawful.

(f) The right of indemnification hereby provided shall not be exclusive of, and
shall not affect, any other rights to which a Member may be entitled. Nothing
contained in this Section 6.04 shall limit any lawful rights to indemnification
existing independently of this Section. The obligations of the LLC under this
Section 6.04 shall be satisfied only after any applicable insurance proceeds
have been exhausted and then only out of LLC assets and, to the extent required
by law, distributions made by the LLC to the Members, the Members shall
otherwise have no personal liability to fund any indemnification payment
hereunder.

(g) The indemnification rights provided by this Section 6.04 shall also inure to
the benefit of the heirs, executors, administrators, successors and assigns of a
Member and any officers, directors, partners, members, shareholders, employees
and Affiliates of such Member (and any former officer, director, partner,
member, shareholder or employee of such Member, if the loss, damage or claim was
incurred while such person was an officer, director, partner, member,
shareholder or employee of such Member). The Managing Member or the LLC may
extend the indemnification called for by this Section 6.04 to non-employee
agents of the LLC.

(h) As and when the LLC requires funds to discharge any indemnification
obligation under this Section 6.04, if funds of the LLC are not otherwise
available therefor, the

 

- 22 -



--------------------------------------------------------------------------------

Managing Member shall promptly contribute to the LLC the amount required to
discharge such indemnification obligation, provided, however, the Managing
Member shall have no obligation to contribute capital to the LLC pursuant to
this Section 6.04(h) and/or Section 3.01 in an aggregate amount in excess of
$50,000,000.

6.05 Budget; Certain Fees and Expenses; Office Facilities and Services.

(a) On or before August 1 of each year, the Managing Member shall adopt a budget
(herein referred to as the “Budget”), setting forth the estimated expenditures
(capital, operating, and other) of (x) the LLC and (y) of CMGI (as described in
Section 6.05(d) below), in each case for the 12-month period covered by the
Budget (which shall be the 12 months commencing on the next succeeding
August 1). Any Budget may be amended at any time by the Managing Member. The
Managing Member shall have complete discretion in preparing the Budget, taking
into account, among other things and without limitation, the strategic
importance of the LLC’s activities to CMGI, the financial needs of CMGI and its
affiliates, and market conditions (in general and for venture capital
investing). Subject to its right to approve all Investments, as specified in
Section 3.01, and compliance by the Associate Members with Section 6.05(c)
below, the Managing Member shall make available to the LLC all amounts specified
in the Budget for the purposes specified therein.

(b) If the Managing Member does not adopt a Budget with respect to any period,
during such period the operating Budget adopted for the comparable portion of
the preceding fiscal year shall be applicable until such time as the Managing
Member adopts a Budget with respect to such period.

(c) All out-of-pocket expenses reasonably incurred by any Member in connection
with the LLC’s business shall be paid by the Managing Member or reimbursed by
the Managing Member, provided that the Associate Members shall be entitled to
reimbursement only in accordance with CMGI’s standard policies and only to the
extent that the expenses for which reimbursement is sought are of the types and
consistent with the amounts specified in the then applicable Budget. The payment
or reimbursement of such expenses shall not be treated as Capital Contributions
of the Managing Member to the LLC.

(d) The Associate Members, for so long as they are employees of CMGI or a CMGI
Affiliate, shall be provided with offices, facilities, computer and telephone
equipment, administrative support and similar services that are reasonably
necessary to the business of the LLC, as described in Section 2.03 herein
(consistent with the then applicable Budget), at CMGI’s principal place of
business or at such other places as the Managing Member may determine. The cost
of such facilities and services shall not be treated as a Capital Contribution
of the Managing Member to the LLC.

(e) All amounts expended or made available by the Managing Member pursuant to
this Section 6.05 shall be treated as incurred directly by the Managing Member
outside of the LLC and shall not be treated as Capital Contributions to the LLC
or expenditures by the LLC.

 

- 23 -



--------------------------------------------------------------------------------

6.06 Other Activities.

(a) Subject to Sections 6.06(b) and (c) and Section 6.07 below, certain
Nondisclosure and Developments Agreements (one between each Associate Member and
CMGI), and any other written agreement between an Associate Member, on the one
hand, and CMGI or an Affiliate of CMGI on the other hand, the Members and their
respective Affiliates may engage in and possess interests in other business
ventures and investment opportunities of every kind and description,
independently or with others, including serving as directors, officers,
stockholders, managers, members and general or limited partners of corporations,
partnerships or other limited liability companies with purposes similar to or
the same as those of the LLC. Each Associate Member shall be required to pay
over to the LLC any cash or non-cash compensation or remuneration to which such
Associate Member becomes entitled from any Portfolio Company for services
rendered to such Portfolio Company (or, in the case of options or similar
compensation, to hold the same as nominee for the LLC).

(b) Each Associate Member agrees that (I) during his or her employment by the
Employer, and (II) for a period of 18 months following termination of his or her
employment relationship with the Employer if such employment is terminated:
(A) by the Associate Member voluntarily, or (B) by the Employer for Cause, such
Associate Member will not, directly or indirectly:

(x) recruit, solicit or induce, or attempt to induce, any employee of CMGI or of
any Portfolio Company or of any Affiliate of any of them to terminate his or her
employment with, or otherwise cease any relationship with, CMGI or any Portfolio
Company or any Affiliate of any of them; or

(y) solicit, divert, take away, or attempt to divert or take away, any
investment opportunity with respect to any Portfolio Company or any investment
opportunity with respect to any prospective investment or prospective portfolio
company which the LLC contacted or solicited (or by whom the LLC was contacted
or solicited) during such Member’s employment relationship with the Employer.

If any restriction set forth herein is found by any court to be unenforceable
because it extends for too long a period of time, or over too great a range of
activities, or over too broad a geographic area, the restriction shall be
interpreted to extend only over the maximum period of time, range of activities,
or geographic area which the court finds to be enforceable. Each Associate
Member acknowledges and agrees that the restrictions contained in this
Section 6.06(b) are necessary for the protection of the business and goodwill of
the Employer, the Portfolio Companies and the Affiliates of any of them and are
considered by such Associate Member to be reasonable for such purpose and that
his or her interest in the LLC is being received partly in consideration for the
foregoing covenant. The provisions of this Section 6.06(b) shall terminate upon
the occurrence of any Vesting Event.

(c) Each Associate Member agrees that, without the prior written consent of the
Managing Member, during his or her employment by the Employer, he shall not
invest in any Qualified Investment Opportunity (as hereinafter defined) which is
made available to him unless such Associate Member has notified the Managing
Member of such opportunity and the LLC has elected not to undertake such
Qualified Investment Opportunity. The Associate Member shall

 

- 24 -



--------------------------------------------------------------------------------

provide to the Managing Member, together with such notice, all information as
may be reasonably necessary to enable the Managing Member to evaluate such
Qualified Investment Opportunity. If, within 30 days following the notice from
the Associate Member to the Managing Member of such opportunity, the Managing
Member fails to notify the Associate Member that it has determined to cause the
LLC to undertake such opportunity, the Managing Member and the LLC shall be
deemed to have elected not to undertake such opportunity. In addition, each
Associate Member agrees that, without the prior written consent of the Managing
Member, he shall not invest in any Portfolio Company in which the LLC has
invested or in which the LLC is contemplating making an investment. As used
herein, a “Qualified Investment Opportunity” shall mean any venture capital
investment in which (x) any one Associate Member intends to invest more than
$100,000 or (y) two or more Associate Members intend to invest more than
$200,000 in the aggregate, exclusive of any investment in a pooled investment
vehicle sponsored or controlled by unaffiliated persons. Each Associate Member
shall notify the Managing Member each time he invests in a Qualified Investment
Opportunity, which notice shall include a brief description of the Qualified
Investment Opportunity and the amount invested therein by such Associate Member.

(d) Without limiting Section 6.06(a) above, the Managing Member, CMGI and any of
their respective Affiliates shall be permitted to make investments in business
enterprises either directly or indirectly through vehicles other than the LLC,
including without limitation, investments which are similar to those made by the
LLC or suitable for the LLC, and shall have no obligation to offer to the LLC
the opportunity to make any such investments, provided, however, that neither
CMGI, the Managing Member nor any of their Affiliates shall be permitted to make
any investment which the Associate Members have proposed, pursuant to
Section 3.01(a)(i), that the LLC make, if the Managing Member has rejected any
such proposal.

6.07 Commitment of Members. Each of the Associate Members hereby agrees, during
his employment by the Employer, to use his best efforts in connection with the
purposes and objectives of the LLC and to devote to such purposes and
objectives, and to the purposes and objectives of any other venture capital
investment vehicles affiliated with CMGI, his full business time and resources.
Without limiting the foregoing, each Associate Member may serve on the board of
directors of any portfolio company of any other venture capital investment
vehicles which are affiliated with CMGI, provided however, each Associate Member
hereby agrees and acknowledges that, with respect to service on the board of
directors (or similar governing bodies) of any other entity or company, he is
subject to CMGI’s policy with respect to service on boards of directors or
similar governing bodies of any entity.

6.08 Valuation of Investments.

(a) Whenever valuation of the LLC’s net worth or any particular asset, including
an Investment, of the LLC is required by this Agreement, the Managing Member
shall, as of a reasonable valuation date established by it, make a good faith
determination of the “fair value” of all noncash assets of the LLC (if net worth
is to be evaluated) or of such particular asset. Such determination of “fair
value” with respect to any noncash asset shall be based upon all relevant
factors, including, without limitation, type of security, marketability,
liquidity, restrictions on disposition, recent purchases of the same or similar
securities by other investors, pending mergers or acquisitions, current
financial position and operating results, and risks and potential of the
security.

 

- 25 -



--------------------------------------------------------------------------------

(b) The fair value of any Marketable Securities owned by the LLC shall be equal
to the average of: (i) if applicable, the median of the “bid” and “asked” prices
for such securities in the market on which such securities are regularly traded;
or (ii) if applicable, the closing price on the market on which such securities
are regularly traded; in each case, on the ten trading days immediately
preceding the date of valuation of such securities.

(c) Subject to the foregoing, any determination of LLC net worth or of the value
of a particular asset required by this Agreement to be made pursuant to this
Section 6.08 shall be made in accordance with generally accepted accounting
principles, as from time to time applicable to the LLC or similar entities;
provided, however, that no value whatsoever shall be assigned to the LLC name
and goodwill or to the office records, files, statistical data or any similar
intangible assets of the LLC not normally reflected in the LLC’s accounting
records; and provided further, that liabilities of the LLC shall be taken in the
amounts at which they are carried on the books of the LLC and reasonable
provision shall be made for contingent or other liabilities not reflected on
such books and, in the case of valuation in connection with the liquidation of
the LLC, for the expenses (to be borne by the LLC) of the liquidation and
winding up of the LLC’s affairs.

(d) In the event that a valuation of one or more assets (excluding Marketable
Securities, to which this Section 6.08(d) shall not apply) in accordance with
this Section 6.08 is made by the Managing Member for purposes of Section 9.02,
the Managing Member will review such valuation with the Associate Members. If
less than a Majority in Interest of the Associate Members approve the aggregate
fair market value determination of the LLC’s noncash assets for such purpose,
then the LLC will engage an independent appraiser to value such assets. The
appraiser will be selected by the Managing Member and a Majority in Interest of
the Associate Members. If the Managing Member and a Majority in Interest of the
Associate Members are not able to agree on an appraiser, then they shall each
select an appraiser, and those appraisers will select a third appraiser, who
will perform the valuation of the such noncash assets.

6.09 Public Announcements. The Associate Members shall have no authority to make
any press release or similar public announcement concerning the affairs and
activities of the LLC without the prior written approval of the Managing Member.

ARTICLE VII

BOOKS, RECORDS AND BANK ACCOUNTS

7.01 Books and Records. The Managing Member shall keep or cause to be kept just
and true books of account with respect to the operations of the LLC. Such books
shall be maintained at the LLC’s principal place of business, or at such other
place as the Managing Member shall determine, and all Members, and their duly
authorized representatives, shall at all reasonable times have access to such
books as well as any information required to be made available to the Members
under the Act, in each case for any purpose reasonably related to the LLC. The
Managing Member shall not be required to deliver or mail copies of the LLC’s
Certificate of Formation or copies of certificates of amendment thereto or
cancellation thereof to

 

- 26 -



--------------------------------------------------------------------------------

the Members, although such documents shall be available for review and/or
copying by the Members at the LLC’s principal place of business.

7.02 Accounting Basis and Fiscal Year. The LLC’s books shall be kept on the
accrual method of accounting, or on such other method of accounting as the
Managing Member may from time to time determine, and shall be closed and
balanced at the end of each fiscal year of the LLC. The fiscal year of the LLC
shall be the 12-month period ending on July 31 of each year.

7.03 Bank Accounts. The Managing Member shall be responsible for causing one or
more accounts to be maintained in a bank (or banks), which accounts shall be
used for the payment of the expenditures incurred by the Managing Member in
connection with the business of the LLC, and in which shall be deposited any and
all cash receipts (including cash, and, to the extent practicable, property and
securities received by the LLC with respect to Investments) of the LLC. All such
amounts shall be and remain the property of the LLC, and shall be received, held
and disbursed by the Managing Member for the purposes specified in this
Agreement. There shall not be deposited in any of said accounts any funds other
than funds belonging to the LLC, and no other funds shall in any way be
commingled with such funds.

7.04 Reports to Members. Within 90 days after the end of each LLC fiscal year,
the Managing Member shall cause the LLC to furnish to each Member (i) such
information as may be needed to enable the Members to file their federal income
tax returns and any required state income tax returns, and (ii) a balance sheet
of the LLC as of the last day of such fiscal year, and financial statements of
the LLC for such fiscal year (which balance sheet and financial statements may,
in the discretion of the Managing Member, be audited). The cost of such
reporting shall be paid by the LLC as a LLC expense. Any Member may, at any
time, at its own expense, cause an audit of the LLC books to be made by a
certified public accountant of its own selection. All expenses incurred by such
accountant shall be borne by such Member. The Associate Members shall provide
such assistance to the Managing Member as may be reasonably requested in
connection with the management and maintenance of the books and records of the
LLC, and the preparation of any and all reports to be provided hereunder.

ARTICLE VIII

TRANSFERS OF INTERESTS OF MEMBERS

8.01 Substitution and Assignment of Member’s Interest.

(a) Subject to Section 8.01(b) below, no Associate Member may sell, transfer,
assign, pledge, hypothecate or otherwise dispose of all or any part of its
interest in the LLC (whether voluntarily, involuntarily or by operation of law),
unless (i) the Managing Member and (ii) a Majority in Interest of the Associate
Members (exclusive of the transferor) shall have previously consented to such
transfer, assignment, pledge, hypothecation or disposition in writing, the
granting or denying of which consent shall be in such Members’ absolute
discretion. Subject to Section 8.01(b) below, the provisions of this
Section 8.01(a) shall not be applicable to any assignment of the interest of an
Associate Member to a Permitted Transferee (provided that no such Permitted
Transferee may be admitted to the LLC as a substitute Member except as provided
in Section 8.01(c) below) and any interest so assigned to a Permitted Transferee
shall continue to be subject to the forfeiture provisions of Section 3.03 as if
it had not been assigned.

 

- 27 -



--------------------------------------------------------------------------------

Subject to Section 8.01(b) below, the Managing Member may sell, transfer,
assign, pledge, hypothecate or otherwise dispose of all or any part of its
interest in the LLC without the consent or approval of any other Member,
provided that the transferee of any such interest may not be admitted to the LLC
as a substitute Member except as provided in Section 8.01(c) below.

(b) No assignment of the interest of a Member shall be made if, in the opinion
of counsel to the LLC, such assignment (i) may not be effected without
registration under the Securities Act of 1933, as amended, (ii) would result in
the violation of any applicable state securities laws, (iii) would result in a
termination of the LLC under Section 708 of the Code, unless such a transfer is
consented to by the Managing Member, (iv) would result in the treatment of the
LLC as an association taxable as a corporation or as a “publicly-traded limited
partnership” for tax purposes, unless such a transfer is consented to by all
Members or (v) would require the LLC to register as an investment company under
the Investment Company Act of 1940, as amended, or as an investment advisor
under the Investment Advisors Act of 1940, as amended. The LLC shall not be
required to recognize any assignment until the instrument conveying such
interest has been delivered to the LLC for recordation on the books of the LLC.
Unless an assignee becomes a substituted Member in accordance with the
provisions of Section 8.01(c), it shall not be entitled to any of the rights
granted to a Member hereunder, other than the right to receive all or part of
the share of the Net Profits, Net Losses, distributions of cash or property or
returns of capital to which his assignor would otherwise be entitled.

(c) An assignee of the interest of a Member, or any portion thereof, shall
become a substituted Member entitled to all the rights of a Member if, and only
if:

(i) the assignor gives the assignee such right;

(ii) in the case of an assignee of an Associate Member, the Managing Member
consents to such substitution, the granting or denying of which consent shall be
in the Managing Member’s absolute discretion;

(iii) in the case of an assignee of the Managing Member, the Managing Member
consents to such substitution;

(iv) the assignee or the assignor pays to the LLC all costs and expenses
incurred in connection with such substitution, including specifically, without
limitation, costs incurred in the review and processing of the assignment and in
amending this Agreement; and

(v) the assignee executes and delivers such instruments, in form and substance
satisfactory to the LLC, as may be necessary or desirable to effect such
substitution and to confirm the agreement of the assignee to be bound by all of
the terms and provisions of this Agreement.

(d) The LLC and the Members shall be entitled to treat the record owner of any
interest in the LLC as the absolute owner thereof in all respects, and shall
incur no liability for distributions of cash or other property made in good
faith to such owner until such time as a written assignment of such interest has
been received and accepted by the Managing Member and recorded on the books of
the LLC. The Managing Member may refuse to accept an assignment until the end of
the next successive quarterly accounting period. In no event shall

 

- 28 -



--------------------------------------------------------------------------------

any interest in the LLC, or any portion thereof, be sold, transferred or
assigned to a minor or incompetent, and any such attempted sale, transfer or
assignment shall be void and ineffectual and shall not bind the LLC.

(e) If a Member who is an individual dies or a court of competent jurisdiction
adjudges him to be incompetent to manage his person or his property, the
Member’s executor, administrator, guardian, conservator or other legal
representative may exercise all of the Member’s rights hereunder, but solely for
the purpose of settling his estate or administering his property, and in no
event shall such executor, administrator, guardian, conservator or legal
representative participate in any way in the conduct of the business of the LLC,
or in the making of any decision or the taking of any action provided for
hereunder for any other purpose. If a Member is a corporation, trust or other
entity, and is dissolved or terminated, the powers of that Member may be
exercised by its legal representative or successor.

8.02 Additional Members.

(a) Except as provided in Section 8.01, additional Members may be admitted to
the LLC only in accordance with this Section 8.02.

(b) The Managing Member shall not cause any person to be admitted as an
additional Associate Member without the consent of a Majority in Interest of the
Associate Members, and, if any such admission dilutes, modifies or adversely
alters the economic interest of any Associate Member or Former Associate Member,
the consent of such Associate Member or Former Associate Member shall be
required in connection with such admission.

(c) In connection with any admission of an additional Member in accordance with
this Section 8.02, this Agreement (including Schedule A) shall be amended by the
Managing Member to reflect the additional Member, its capital contribution, if
any, its Percentage Interest and Pre-2007 Percentage Interest, its Vesting
Commencement Date (if applicable), the portion of its interest, if any, which is
vested, and any other rights and obligations of the additional Member.

(d) Each Member, and each person who is hereinafter admitted to the LLC as a
Member in accordance with this Section 8.02, hereby consents to the admission to
the LLC of any such third party on such terms as may be approved by the Members
in accordance with this Section 8.02, and to any amendment to this Agreement
which may be necessary or appropriate to reflect the admission of any such third
party and the terms of its interest in the LLC.

(e) Any amendment to this Agreement which shall be made in order to effectuate
the provisions of this Section 8.02 shall be executed by the additional Member
and the Managing Member, and any such amendment shall be binding upon all of the
Members.

ARTICLE IX

DISSOLUTION AND TERMINATION

9.01 Events of Dissolution.

(a) The LLC shall be dissolved:

(i) at any time, on a date designated in writing by the Managing Member;

 

- 29 -



--------------------------------------------------------------------------------

(ii) upon the sale or other disposition of all of the LLC’s assets; or

(iii) upon the entry of a decree of judicial dissolution under Section 18-802 of
the Act.

(b) Dissolution of the LLC shall be effective on the day on which the event
occurs giving rise to the dissolution, but the LLC shall not terminate until the
LLC’s Certificate of Formation shall have been cancelled and the assets of the
LLC shall have been distributed as provided herein. Notwithstanding the
dissolution of the LLC, prior to the termination of the LLC, as aforesaid, the
business of the LLC and the affairs of the Members, as such, shall continue to
be governed by this Agreement. A liquidator appointed by the Managing Member
(who may be a Member), shall liquidate the assets of the LLC, and distribute the
proceeds thereof as contemplated by this Agreement and cause the cancellation of
the LLC’s Certificate of Formation.

9.02 Distributions Upon Liquidation.

(a) After payment of liabilities owing to creditors, the liquidator shall set up
such reserves as it deems reasonably necessary for any contingent or unforeseen
liabilities or obligations of the LLC. Said reserves may be paid over by such
liquidator to a bank, to be held in escrow for the purpose of paying any such
contingent or unforeseen liabilities or obligations and, at the expiration of
such period as such liquidator may deem advisable, such reserves shall be
distributed to the Members or their assigns in the manner set forth in paragraph
(b) below.

(b) After paying such liabilities and providing for such reserves, the
liquidator shall cause the remaining net assets of the LLC to be distributed to
all Members in accordance with Section 3.01(b) and Section 4.01 hereof. In the
event that any part of such net assets consists of notes or accounts receivable
or other non-cash assets, the liquidator may take whatever steps it deems
appropriate to convert such assets into cash or into any other form which would
facilitate the distribution thereof. If any assets of the LLC are to be
distributed in kind, such assets shall be distributed on the basis of their fair
market value, determined in accordance with Section 6.08 herein.

ARTICLE X

MISCELLANEOUS

10.01 Notices. Except as otherwise specifically provided in this Agreement, any
and all notices, requests, elections, consents or demands permitted or required
to be made under this Agreement shall be in writing, signed by the Member giving
such notice, request, election, consent or demand, and shall be delivered
personally, or sent by registered or certified mail, or by overnight mail,
Federal Express or other similar commercial overnight courier, to the other
Member or Members at their addresses set forth in Schedule A, and, in the case
of a notice to the LLC, at the address of its principal office as set forth in
Article I hereof, or at such other address as may be supplied by written notice
given in conformity with the terms of this Section 10.01. The date of personal
delivery, three days after the date of mailing, the business day after delivery
to an overnight courier, as the case may be, or the date of actual delivery if
sent by any other method, shall be the date of such notice.

 

- 30 -



--------------------------------------------------------------------------------

10.02 Successors and Assigns. Subject to the restrictions on transfer set forth
herein, this Agreement, and each and every provision hereof, shall be binding
upon and shall inure to the benefit of the Members, their respective successors,
successors-in-title, heirs and assigns, and each and every successor-in-interest
to any Member, whether such successor acquires such interest by way of gift,
purchase, foreclosure, or by any other method, shall hold such interest subject
to all of the terms and provisions of this Agreement.

10.03 Amendments. Except as otherwise specifically provided in this Agreement
(including without limitation, Section 3.03 and Article VIII), this Agreement
may be amended or modified only by (i) the Managing Member and (ii) a Majority
in Interest of the Associate Members; provided that (x) no such amendment shall
increase the liability of, increase the obligations of or disproportionately
adversely affect the interest of, any Associate Member without the specific
approval of such Member (other than upon the occurrence of an Event of
Forfeiture), and no amendment shall reduce the Percentage Interest, Pre-2007
Percentage Interest or Vested Percentage of any Former Associate Member without
the specific approval of such Former Associate Member (except for such a
reduction upon the occurrence of a Clause Z Event); (y) if any provision of this
Agreement provides for the approval or consent of a greater number of Members or
of Members holding a higher percentage of the total Percentage Interests of the
Members, any amendment effectuated pursuant to such provision, and any amendment
to such provision, shall require the approval or consent of such greater number
of Members or of Members holding such higher percentage of Percentage Interests;
and (z) subject to clauses (x) and (y) above, any amendment to this
Section 10.03 shall require the approval of (i) the Managing Member and
(ii) Associate Members holding not less than two-thirds of all Percentage
Interests held by all Associate Members.

10.04 Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member, shall have the right while this Agreement
remains in effect to have the property of the LLC partitioned, or to file a
complaint or institute any proceeding at law or in equity to have the property
of the LLC partitioned, and each Member, on behalf of himself, his successors,
representatives, heirs and assigns, hereby waives any such right. It is the
intention of the Members that during the term of this Agreement, the rights of
the Members and their successors-in-interest, as among themselves, shall be
governed by the terms of this Agreement, and that the right of any Member or
successor-in-interest to assign, transfer, sell or otherwise dispose of his
interest in the LLC shall be subject to the limitations and restrictions of this
Agreement.

10.05 No Waiver. The failure of any Member to insist upon strict performance of
a covenant hereunder or of any obligation hereunder, irrespective of the length
of time for which such failure continues, shall not be a waiver of such Member’s
right to demand strict compliance in the future. No consent or waiver, express
or implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation hereunder.

10.06 Entire Agreement. This Agreement (together, in the cases of Peter H. Mills
and Marc D. Poirier, with the Amended and Restated Retention Agreement and
General Release,

 

- 31 -



--------------------------------------------------------------------------------

among CMGI, CMG @Ventures, Inc. and CMG @Ventures Capital Corp. and each such
individual, dated May 14, 2004, as amended from time to time) constitutes the
full and complete agreement of the parties hereto with respect to the subject
matter hereof.

10.07 Captions. Titles or captions of Articles or sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

10.08 Counterparts. This Agreement may be executed in a number of counterparts,
all of which together shall for all purposes constitute one Agreement, binding
on all the Members notwithstanding that all Members have not signed the same
counterpart.

10.09 Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted, construed and enforced
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws.

10.10 Gender, Etc. In the case of all terms used in this Agreement, the singular
shall include the plural and the masculine gender shall include the feminine and
neuter, and vice versa, as the context requires.

10.11 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditor of any Member or of the LLC other than
a Member who is such a creditor of the LLC. Notwithstanding the foregoing, any
Indemnitee not a party hereto shall be entitled to rely on the provisions of
Section 6.04 as if a party to this Agreement.

10.12 Power of Attorney. By signing this Agreement, each Associate Member hereby
designates and appoints the Managing Member his true and lawful attorney, in his
name, place, and stead to make, execute, sign, and file the Certificate and any
amendment thereto and such other instruments, documents, or certificates that
may from time to time be required of the LLC by the laws of the United States of
America, the laws of the state of the LLC’s formation, or any other state in
which the LLC shall do business in order to qualify or otherwise enable the LLC
to do business in such jurisdictions. Such attorney is hereby granted any
authority on behalf of the Associate Members to execute (i) any amendment to
this Agreement on behalf of the Associate Members if such amendment has been
adopted pursuant to Section 10.03 or otherwise effectuated in accordance with
this Agreement, (ii) any amendment to this Agreement reflecting a transfer of an
interest or admission of a new Member in accordance with this Agreement and
(iii) any amendment to this Agreement or instruments to effectuate the
modification of the interests of the Members pursuant to Section 3.03. This
power of attorney granted by each Associate Member shall expire as to such
Associate Member immediately after the amendment of the LLC’s records to reflect
the complete withdrawal of such Associate Member as a Member of the LLC. It is
expressly intended by each Associate Member that the power of attorney granted
hereby is coupled with an interest, shall be irrevocable, and shall survive and
not be affected by the subsequent disability or incapacity of such Associate
Member.

[Signature pages follow.]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have signed and sworn to this Agreement under
penalties of perjury as of the date first above written.

 

MANAGING MEMBER: CMG @VENTURES CAPITAL CORP. By:   /s/ Peter L. Gray Name:  
Peter L. Gray Title:   Executive Vice President and General Counsel

 

ASSOCIATE MEMBERS: /s/ Peter H. Mills Peter H. Mills /s/ Marc D. Poirier Marc D.
Poirier /s/ Matthew R. Horton Matthew R. Horton /s/ Robert M. Day Robert M. Day

 

CMGI, Inc. (for the limited purpose of confirming CMGI’s obligations under
Section 6.05(d)) By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Executive Vice President and General Counsel

 

- 33 -



--------------------------------------------------------------------------------

@VENTURES V, LLC

SCHEDULE A

NAMES AND ADDRESSES OF THE MEMBERS, PERCENTAGE INTERESTS,

PRE-2007 PERCENTAGE INTERESTS

AND VESTING COMMENCEMENT DATES

 

Managing Members

  

Pre-2007

Percentage Interest

    Percentage Interest     Vesting
Commencement
Date

CMG @Ventures

Capital Corp.

1100 Winter Street,

Suite 4600

Waltham, MA 02451

   92.334 %*   91.334 %*   NA

Associate Members

  

Pre-2007

Percentage Interest

    Percentage Interest     Vesting
Commencement
Date

Peter H. Mills

   3.333 %*   3.333 %*   01/01/04

Marc D. Poirier

   3.333 %*   3.333 %*   01/01/04

Matthew R. Horton

   1.0 %*   1.0 %*   12/1/05

Robert M. Day

   -0-     1.0 %*   2/1/07

 

*

Provided, however, that until an aggregate amount equal to the Pre-2007 Amount
shall have been distributed pursuant to Section 4.01(b)(ii) of this Agreement,
the Pre-2007 Percentage Interests of the Members with respect to the LLC’s
investment in Open Channel Solutions, Inc. (“OCS”) shall be: CMGI 94.890%, Peter
H. Mills 2.222%, Marc D. Poirier 2.222%, Matthew R.

 

- 34 -



--------------------------------------------------------------------------------

 

Horton 0.666% and Robert M. Day 0.0% for all purposes, including computing the
Appropriate Amount and determining the distributions under Article IV, and
following such time as an aggregate amount equal to the Pre-2007 Amount shall
have been distributed pursuant to Section 4.01(b)(ii) of this Agreement, the
Percentage Interest of the Members with respect to the LLC’s investment in OCS
shall be: CMGI 94.224%, Peter H. Mills 2.222%, Marc D. Poirier 2.222%, Matthew
R. Horton 0.666% and Robert M. Day 0.666% for all purposes, including computing
the Appropriate Amount and determining the distributions under Article IV

 

- 35 -